              Case 1:19-cv-01372-SKO Document 18 Filed 06/17/20 Page 1 of 2


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )   Case No. 1:19-CV-01372
     Ciara Monique Guerra-Macias,                     )
10                                                    )   STIPULATION AND ORDER FOR
                    Plaintiff,                        )   EXTENSION OF TIME
11                                                    )
            vs.                                       )
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from June 26, 2020 to July 27, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF . All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s second request for an extension of time, but first request for this task.
23   Good cause exists for this request. Due to the ongoing pandemic with COVID-19 and the various
24   executive orders throughout Fresno County and now the State of California, along with the
25   recommendations for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.
26   The Office of Hearings Operations is still conducting telephonic hearings. As it is required to
27   continue the normal day-to-day tasks involved in developing cases and the requirements of the
28   five-day rule related to submission of evidence to the Administrative Law Judge which is imposed



                                                  1
                Case 1:19-cv-01372-SKO Document 18 Filed 06/17/20 Page 2 of 2



 1   under 20 CFR § 404.935, Counsel must still continue normal operations but with a significantly
 2   reduced level of support.
                                             Respectfully submitted,
 3
 4   Dated: June 16, 2020                    PENA & BROMBERG, ATTORNEYS AT LAW

 5
                                         By: /s/ Jonathan Omar Pena
 6
                                            JONATHAN OMAR PENA
 7                                          Attorneys for Plaintiff

 8
 9
     Dated: June 16, 2020                    MCGREGOR W. SCOTT
10                                           United States Attorney
                                             DEBORAH LEE STACHEL
11                                           Regional Chief Counsel, Region IX
12                                           Social Security Administration

13
                                         By: */s/ Ben A Porter
14                                          Ben A Porter
15                                          Special Assistant United States Attorney
                                            Attorneys for Defendant
16                                          (*As authorized by email on June 16, 2020)
17                                                  ORDER
18
              Pursuant to the parties’ above stipulation, for good cause shown, Plaintiff shall file and
19
     serve her opening brief by no later than July 27, 2020. All other deadlines in the scheduling
20
21   order are modified accordingly.

22
     IT IS SO ORDERED.
23
24   Dated:     June 16, 2020                                       /s/   Sheila K. Oberto             .
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27
28



                                                    2
